Case: 17-13183   Date Filed: 01/26/2018   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13183
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:12-cr-20914-WPD-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

CHUCK WAYNE BOYD,
a.k.a. Dred,
a.k.a. Jamaican,
a.k.a. Bumble Bee,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 26, 2018)

Before WILSON, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-13183      Date Filed: 01/26/2018   Page: 2 of 3


      Chuck Wayne Boyd appeals pro se the district court’s denial of his second

motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2), the district

court’s denial of his Federal Rule of Civil Procedure 60(b) motion, and the district

court’s denial of his motion for reconsideration. Boyd bases his appeal on

Amendment 782 to the United States Sentencing Guidelines. He argues that he

was eligible for a sentence reduction under Amendment 782, that he improperly

received a criminal history category of VI, and that his 300-month sentence created

a sentencing disparity and therefore violated 18 U.S.C. § 3553(a).

      Pleadings drafted pro se “are held to a less stringent standard than pleadings

drafted by attorneys and will, therefore, be liberally construed.” Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam). However, a pro

se appellant still abandons an issue when he fails to offer argument on the issue in

his brief. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam).

      Boyd’s pro se brief does not mention the denial of his Rule 60(b) motion or

the denial of his motion for reconsideration and thus he has abandoned any

arguments as to those aspects of his appeal. Id. As to Boyd’s motion to reduce his

sentence, the district court did not err by denying his motion because we have

previously affirmed the district court’s first denial of his motion to reduce his

sentence based on Amendment 782 and he has not demonstrated any exceptions to

the law-of-the-case doctrine. See United States v. Boyd, No. 15-13154 (11th Cir.


                                           2
              Case: 17-13183      Date Filed: 01/26/2018   Page: 3 of 3


December 3, 2015) (per curiam) (unpublished order); United States v. Tamayo, 80
F.3d 1514, 1520 (11th Cir. 1996) (explaining that under the law-of-the-case

doctrine “[a]n appellate decision binds all subsequent proceedings in the same case

not only as to explicit rulings, but also as to issues decided necessarily by

implication on the prior appeal”). Accordingly, we affirm.

      AFFIRMED.




                                           3